Appeal by defendant from a judgment of the County Court, Kings County, rendered September 30, 1957, after a jury trial, convicting him on two counts: assault in the second degree and assault in the third degree; imposing an indeterminate sentence of 5 to 10 years, as a third felony offender, on the count of assault in the second degree; and suspending sentence on the count of assault in the third degree. Judgment affirmed. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.